Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is allowable. Claims 14 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VIII, as set forth in the Office action mailed on 7/19/21, is hereby withdrawn and claims 14 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-5, 8-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 5, 11, and 12, fig. 4 of Piguet teaches a device, comprising: a first stage[MA] having multiple logic gates including a first logic gate [1] and a second logic gate [2], wherein the first stage provides a data path for an input data signal [D], wherein an output of the first logic gate is coupled to an input of the second logic gate, wherein the first stage receives the input data signal, receives feedback signals [X,Y], and provides an intermediate data signal [M] based on the input data signal and the feedback signals; and a second stage [T] that provides set/reset signals based on the intermediate data signal and a clock signal [CK], wherein the second stage receives the intermediate data signal, receives the clock signal, and generates the set/reset signals based on the intermediate data signal and the clock signal, and wherein the second stage also provides the set/reset signals as the feedback signals to the first stage.. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the second stage has a third logic gate that receives the intermediate data signal, receives the clock signal, and generates the set signal based on the intermediate data signal and the clock signal, and wherein the second stage has a fourth logic gate that receives the intermediate data signal, receives the set signal, and generates the reset signal based on the intermediate data signal and the set signal.
Regarding claims 2-4, 8-10, 14, and 15, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuenemund (US 2021/0288633) describes a master-slave D flip-flop. Cyrusian (US 9,503,069) describes a self-resetting latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896